Citation Nr: 1029374	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-29 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability rating for shell 
fragment wound of the right upper arm with tender scars, muscle 
group VI, currently evaluated at 30 percent disabling. 

2.  Entitlement to an increased disability rating for median 
neuropathy of the right hand, claimed as carpal tunnel, currently 
evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, CO.  The 
Veteran testified at a videoconference hearing at the RO in July 
2010 before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made.  The 
Veteran testified at a videoconference hearing before the Board 
in July 2010.  At that time, the Veteran testified that his 
symptoms have worsened since the prior VA examination in April 
2007.  The representative also requested further examination to 
clarify the current level of severity of the Veteran's 
disability.   In Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993), the Court found that when a Veteran claims that his 
condition is worse than when originally rated, and the available 
evidence is too old for an adequate evaluation of the Veteran's 
current condition, the VA's duty to assist includes providing a 
new examination.  While a new examination is not required simply 
because of the time which has passed since the last examination, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995).  The 
previous examination is dated April 2007, over three years prior 
to the date of the Veteran's hearing before the Board.  The 
Veteran's testimony at that hearing is a sufficient assertion of 
an increase in severity to warrant a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination regarding his disabilities of the 
right upper extremity.  The claims file should 
be made available to the examiner for review.  
Any medically indicated special studies and 
tests, to include x-rays, should be 
accomplished.  After reviewing the claims file 
and examining the Veteran, the examiner should 
respond to the following: 

The examiner should report the current level 
of severity of the Veteran's right upper 
extremity disabilities.  The examiner should 
set forth to all symptomatology including 
muscular symptoms, neurologic symptoms, and 
symptoms related to his scars.  This should 
include any neurological symptoms of the 
right hand.  The examiner should specifically 
address the criteria set forth in DeLuca for 
consideration of functional loss due to pain 
and weakness causing additional disability 
beyond that reflected on range of motion 
measurements for the injury to Muscle Group 
VI.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner should also address 38 C.F.R. 
§ 4.45 providing that consideration also be 
given to weakened movement, excess 
fatigability, and incoordination for the 
injury to Muscle Group VI.

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if an increased 
disability rating is warranted for the 
Veteran's service-connected right upper 
extremity disabilities.  If the claim remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


